DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 7, and 11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (WO2017/131377; see English language equivalent US 2018/0198156).
Regarding claim 1, Lee discloses a separator (100) for an electrochemical device ([0022]; see Figure 1), characterized in that the separator comprises a porous base film layer (110; [0023] and [0024]) and a functional layer (polydopamine 120); 

wherein the functional layer is disposed on one or two sides of the porous base film layer (it is disclosed the functional layer can be disposed on both sides; [0022]), and the functional layer comprises a compound having a polyamino functional group (it is disclosed the functional layer is polydopamine, which has a polyamino functional group as defined in the instant specification; [0026]).
Regarding claims 7 and 11, Lee discloses all the claim limitations as set forth above, and further discloses the functional layer has a thickness of 0.1 to 10 microns, and more specifically, a thickness of 0.5 to 5 microns ([0035]; in an example, the layer has a thickness of 5 microns; [0062]).
Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Luski et al. (US 2017/0365883).
Regarding claim 1, Luski discloses a separator (16’) for an electrochemical device ([0041]), characterized in that the separator comprises a porous base film layer (nanoporous or microporous membrane 26; [0043]) and a functional layer (coating 24 comprising a chelating agent) (see Figure 2); 
wherein the porous base film layer optionally has an inorganic material coating on at least one surface of the porous base film layer (it is disclosed that a ceramic layer can be attached thereto to the membrane 26; [0046]); and 

Regarding claim 2, Luski discloses all the claim limitations as set forth above, and further discloses the inorganic material is at least one selected from the group consisting of alumina, silica, titania, ceria, calcium carbonate, calcium oxide, zinc oxide, magnesium oxide, cerium titanate, calcium titanate, barium titanate, lithium phosphate, lithium titanium phosphate, lithium aluminum titanium phosphate, lithium nitride, and lithium lanthanum titanate (alumina and silica; [0046]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luski et al. (US 2017/0365883), as set forth in claim 1 above, and further in view of Omaru et al. (US 2003/0190523).
Regarding claims 7 and 11, Luski discloses all the claim limitations as set forth above, but the reference does not expressly disclose the functional layer has a thickness of 0.1 to 10 microns, and more specifically, a thickness of 0.5 to 5 microns.
Omaru discloses a separator having a micro porous film with a two or three-layer structure comprising polymeric layers, wherein the polymeric layers have a thickness between 5 and 15 microns ([0115] and [0118]).

Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 7, and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA CHERN whose telephone number is (408)918-7559.  The examiner can normally be reached on Monday-Friday, 7:30 AM-4:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHRISTINA CHERN/             Primary Examiner, Art Unit 1721